PER CURIAM.
Appellant was indicted on two charges of breaking, entering and larceny, each charge being presented in a separate indictment. A plea of “not guilty” was tendered and pending trial appellant’s counsel filed motions to suppress evidence obtained under a search warrant. These motions were denied. Thereafter appellant changed his plea to “guilty” in each case in the course of a proceeding meeting the requirements of M.R.Crim.P., Rule 11. Appellant then received concurrent sentences and appealed the judgment.
We are perplexed by the posture in which this case reaches us. Both appellant and appellee address themselves to arguments with respect to the merits of the denial of the motions to suppress. This issue was not open, once the appellant had pleaded guilty. All factual matters well pleaded by the indictments were admitted by plea.
The matter being jurisdictional, we have examined the two indictments and find them legally sufficient to confer jurisdiction upon the court which rendered judgment.
This appeal presents no issues for our consideration. If appellant has been in any way aggrieved by what has transpired, his remedy, if any there be, is by post-conviction relief.
Appeal denied.
All Justices concurring.